EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 21-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 21, 30, and 39 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
determining, by a processor, a rank of each hyperlink in the plurality of hyperlinks, by:
constructing a first bipartite graph between the one or more nodes of the first set and one or more nodes of a second set, the first set and the second set being mutually exclusive, wherein edges of the first bipartite graph are weighted according to a first criterion; 
constructing a second bipartite graph between the one or more nodes of the first set and the one or more nodes of the second set, wherein edges of the second bipartite graph are weighted according to a second criterion, different from the first criterion; 
aggregating the first bipartite graph and the second bipartite graph to form an aggregated bipartite graph; and 
ranking the one or more hyperlinks ordinally according to an aggregate weight of the corresponding node in the aggregate bipartite graph
Claims 22-29 and 31-38 are allowed by virtue of their dependency from claims 21 and 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157